department of the treasury internal_revenue_service washington d c -' tax_exempt_and_government_entities_division mar uniform issue list legend sponsor company plan a plan b dear this is in response to your letter dated november in which your authorized representative on your behalf requested a private_letter_ruling that the minimum distribution_requirements of sec_401 a of the internal_revenue_code the code would not be violated if the sponsor amended plan a and plan b the plans to offer during a limited window period a lump sum payment option to the plans' participants alternate payees and beneficiaries for whom annuity payments have already begun the sponsor maintains plan a and plan b pursuant to a single_plan document the plan document the plans are multiple employer tax qualified defined benefit plans that are subject_to sec_413 of the code plan a received a favorable determination_letter on date and plan b received a favorable determination_letter on date plan participants include eligible employees of the company and of certain other organizations that have elected to participate in the plans collectively referred to as the participating companies the normal form of benefit for a single_plan a participant is a single_life_annuity and the normal form of benefit for a married plan participant is a joint_and_survivor_annuity optional forms of benefits payable under the plan include a straight life_annuity a or joint_and_survivor_annuity a year certain and life_annuity a contingent annuity with years certain a level income benefit option or a lump sum withdrawal of all of the plan participant's accumulated_contributions under the plan with the remainder payable under one of the aforesaid options the normal form of benefit for a single_plan b participant is a single_life_annuity and the normal form of benefit for a married plan participant is a joint_and_survivor_annuity optional forms of benefits payable under the plan include a straight life_annuity a or joint_and_survivor_annuity a year certain and life_annuity a contingent annuity with years certain a level income benefit option or a lump sum withdrawal of all of the plan participant's accumulated_contributions under the plan with the remainder payable under one of the aforesaid options the sponsor represents that because of various factors affecting the participating companies including sensitivity to shifts in interest rates and the fact that the industry in which the participating companies participate is highly susceptible to local regional and to an extent global economic changes the pension benefit obligations under the plan have become disproportionately large and increasingly volatile such volatility has widespread effects on the participating companies including increased financing costs increased difficulty with respect to cash_flow management and generally hinders the ability of the participating companies to remain competitive in the industry in which they operate to reduce the impact of the volatility of the large pension obligations the sponsor proposes to amend the plans the plan amendment to offer during a one-time limited period of time of no less than sixty days but no longer than ninety days the window period an opportunity to elect a lump sum distribution representing the actuarial value of the participant's remaining monthly benefits calculated at the time of such election the option will be offered to certain retired plan participants alternate_payee sec_2 and surviving spouses or other beneficiaries of deceased plan participants who are receiving a monthly annuity benefit under the plan collectively referred to as the covered individuals under the plan amendment a covered individual who is a married plan participant will be offered the following options in lieu of the form of payment previously elected by the participant an amount actuarially equivalent of his or her remaining benefit under the plan at the time of such election a certain subset of these groups in objectively determined and nondiscriminatory categories may be excluded on account of administrative practicalities an alternate_payee is a person eligible under a qualified_domestic_relations_order entered and served on the plan who has commenced monthly benefits the sponsor is not requesting a ruling with respect to plan participants for whom annuity payments under the plan have not yet commenced lump sum benefit described above a qualified_joint_and_survivor_annuity or contingent annuity with the participant's spouse as the contingent annuitant and a specified percentage of a covered individual who is an unmarried plan participant will be offered the following options in lieu of the form of payment previously elected by the participant the lump sum benefit described above or a straight life_annuity a covered individual who is an alternate_payee or a covered individual who is a surviving_spouse or other beneficiary of a deceased plan participant will be offered only the lump stjm benefit described above in lieu of the form of payment such individual had been previously been receiving elections by covered individuals to receive a new distribution option will be subject_to applicable spousal consent if a covered individual does not elect a new benefit payment option benefit payments will continue according to the form of benefits previously payable to the covered individual the sponsor represents that the funding levels of plan a and plan b are sufficient so that implementation of the plan amendment will not trigger benefit restrictions described in sec_436 of the code in addition the sponsor represents that the plan amendment will not change the ability of covered individuals to elect during the window period to receive qualified joint and survivor annuities or qualified optional survivor annuities in accordance with sec_401 a and of the code based on the facts and representations stated above the sponsor requests a ruling that the minimum distribution_requirements of sec_401 a of the code would not be violated if the sponsor amended the plans to offer during the one time limited window period a lump sum payment option to the covered individuals under the plans with the lump sum benefit to be the actuarial value of the covered individual's remaining monthly benefits under the plans applicable law sec_401 a of the code and the regulations thereunder regulations provide rules relating to required minimum distributions from qualified_plans sec_401 a of the code was enacted to ensure that the amounts contributed to qualified retirement spousal consent must include where applicable both the current spouse and a former spouse if the annuitant has remarried since the annuity_starting_date plans were used for retirement by requiring that retirement payments begin no later than a certain date with no less than a certain amount being distributed each year of retirement the legislative_history of the original version of sec_401 a of the code in stated that its purpose is in preventing lifetime accumulations which might escape income_taxation altogether ii congo rec statement of sen smathers in general sec_401 a al of the code states that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a desjgnated beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 a of the code generally provides that a defined_benefit_plan will not be considered a qualified_plan unless vested benefits with respect to a married participant who dies before the annuity_starting_date are payable in the form of a qualified_preretirement_survivor_annuity and with respect to a married participant who dies after the annuity_starting_date a qualified_joint_and_survivor_annuity sec_415 a of the code provides that a_trust which is a part of a pension_plan will not constitute a qualified_trust if the pension_plan provides for the payment of benefits which exceed the limitation of sec_415 sec_415 of the code generally provides that if the benefit under a defined_benefit_plan is payable in any form other than a straight life_annuity the determination as to whether the sec_415 limit has been satisfied shall be made by adjusting the benefit so that it is equivalent to a straight life_annuity sec_417 of the code provides that a plan meets the requirements of sec_401 a if among other requirements each participant may elect during the applicable_election_period to waive the qualified_joint_and_survivor_annuity form of benefit or the qualified_preretirement_survivor_annuity form of benefit or both sec_417 of the code defines the applicable_election_period as meaning in part in the case of an election to waive the qualified_joint_and_survivor_annuity form of benefit the 180-day period ending on the annuity_starting_date sec_1 a -6 q a-1 a in pertinent part states that in order to satisfy sec_401 a of the code distributions of the employee's entire_interest under a defined benefit pension_plan must be paid in the form of periodic annuity payments for the employee's life or the joint lives of the employee and beneficiary or over a period certain that does not exceed the maximum length of the period certain determined in accordance with a-3 of this section once payments have commenced over a period the period may only be changed in accordance with a-13 or a-14 of this section except as otherwise provided in this section such as permitted increases described in a-14 of this section all payments whether paid over an employee's life joint lives or a period certain also must be nonincreasing sec_1 a -6 q a-13 a states that an annuity_payment period may be changed in accordance with the provisions set forth in paragraph b of this a-13 or in association with an annuity_payment increase described in a-14 of this section sec_1 a -6 q a-14 a states that except as otherwise provided in this section all annuity payments whether paid over an employee's life joint lives or a period certain must be non-increasing or increase only in accordance with one or more of the following with an annual percentage increase that does not exceed the percentage increase in an eligible cost-of-living index as defined in paragraph b of this a-14 for a 12-month_period ending in the year during which the increase occurs or the prior year with a percentage increase that occurs at specified times eg at specified ages and does not exceed the cumulative total of annual percentage increases in an eligible cost-of-living index as defined in paragraph b of this a-14 since the annuity_starting_date or if later the date of the most recent percentage increase however in cases providing such a cumulative increase an actuarial increase may not be provided to reflect the fact that increases were not provided in the interim years to the extent of a reduction in the amount of the employee's payments to provide for a survivor benefit but only if there is no longer a survivor benefit because the beneficiary whose life was being used to determine the period described in sec_401 a a ii over which payments were being made dies or is no longer the employee's beneficiary pursuant to a qualified_domestic_relations_order within the meaning of sec_414 to pay increased benefits that result from a plan amendment to allow a beneficiary to convert the survivor portion of a joint_and_survivor_annuity into a single sum distribution upon the employee's death or to the extent increases are permitted in accordance with paragraph c or d of this a-14 0big_number sec_1 b - b iii provides that if a participant will have distributions commencing at more than one annuity_starting_date the limitations of sec_415 of the code must be satisfied as of each of the annuity starting dates taking into account the benefits that have been provided at all of the annuity starting dates analysis sec_401 a of the code provides a tax_deferral for retirement benefits accumulated in a qualified_pension plan sec_401 a of the code and the regulations ensure that these tax-deferred accumulations are in fact used during retirement and do not escape taxation sec_1 a -6 sets forth the rules governing required distributions from defined benefit plans and annuity_contracts sec_1 a -6 q a-13 a states that an annuity_payment period may be changed in association with an annuity_payment increase described in a-14 of this section sec_1 a -6 q a a provides that annuity payments from a qualified_plan may increase if the payment of increased benefits results from a plan amendment the proposed plan amendment adds a lump sum option which provides covered individuals the option to elect within a specified window period of no less than days and no more than days the actuarial present_value of their remaining bene'fits under the plans at the time of such election under the plan amendment covered individuals depending on their status will be offered the following options in lieu of the form of payment previously elected by the participant i a lump sum benefit ii a qualified_joint_and_survivor_annuity iii a contingent annuity with the participant's spouse as the contingent annuitant and a specified percentage of or iv a straight life_annuity under the plan amendment any election by a covered individual who is a married plan participant is subject_to any required spousal consent the proposed plan amendment will result in a change in the annuity_payment period the annuity_payment period will be changed in association with the payment of increased benefits as a result of the addition of the lump sum option in addition covered individuals who wish to change their current_distribution option will be considered to have a new annuity_starting_date as of the first date of the month in which their new benefit is payable because the ability to select a lump sum will only be available during a limited window the increased benefit payments will result from the proposed plan amendment and as such are a permitted_benefit increase under sec_1 a -6 q a-14 a i n order for a plan to remain qualified under sec_401 a of the code the calculation of the value of the benefit elected under the lump sum window option must comply with the requirements of sec_417 and the regulations thereunder under section dollar_figure of revproc_2014_4 subject_to certain exceptions the irs generally does not issue letter rulings on matters involving qualification issues under sec_401 through of the code qualification matters are generally handled by the employee_plans q142 2qi8 determination_letter program as provided in revproc_2014_6 accordingly we have not considered among other matters whether the lump sum window benefits comply with the requirements of sec_417 and the regulations thereunder with respect to the amount of the distribution and minimum present_value requirement that is applied based on the present_value of the normal_retirement_benefit instead this letter_ruling is based on your representations that the lump sum window option satisfies sec_417 of the code and sec_1_417_e_-1 ofthe regulations ruling therefore in this circumstance the minimum distribution_requirements of sec_401 a of the code will not be violated if the sponsor amends plan a and plan b to offer a lump sum payment option during a limited window period of no less than days and no more than days to covered individuals for whom annuity payments have already begun except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction above under any other provision of the code including sec_401 a and or of title i of erisa no opinion is expressed regarding the qualification of the plan in addition no opinion is expressed on whether the method for valuing benefits under the lump sum window option satisfies the requirements of sec_417 and the regulations thereunder this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely f z lj 7j jr7 william b hulteng manager employee_plans technical enclosures deleted copy of letter_ruling notice of intention to disclose cc
